[Cite as State v. Brent, 2014-Ohio-5246.]
                                 IN THE COURT OF APPEALS OF OHIO

                                      TENTH APPELLATE DISTRICT


State of Ohio,                                         :

                   Plaintiff-Appellee,                 :
                                                                                No. 14AP-187
v.                                                     :                   (C.P.C. No. 12CR-4331)

Tina R. Brent,                                         :               (REGULAR CALENDAR)

                   Defendant-Appellant.                :




                                            D E C I S I O N

                                      Rendered on November 25, 2014


                   Ron O'Brien, Prosecuting Attorney, and Sheryl L. Prichard,
                   for appellee.

                   Cline, Mann & Co. LLC, and Richard A. Cline, for appellant.

                      APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.

           {¶ 1} Defendant-appellant, Tina R. Brent, appeals from a judgment of the Franklin
County Court of Common Pleas convicting her following a jury trial of one count of witness
intimidation.1 Because sufficient evidence and the manifest weight of the evidence support
appellant's conviction for witness intimidation, we affirm.
I. Facts and Procedural History
           {¶ 2} On August 15, 2012, appellant assaulted the victim, Mariah Card, at
appellant's house located at 675 East Columbus Street in Columbus, Ohio. Appellant's son,
Damonte White, as well as Paris Boone and sisters Jasmine and Toni Long also
participated in the assault. At the time of the assault, Mariah had been dating another son

1   The jury also convicted appellant of one count of assault but she is not appealing that conviction.
No. 14AP-187                                                                               2

of appellant's, Vincent White. Vincent had been named as a suspect in the recent murder
of two individuals on July 29, 2012. Mariah had been at the house with the murder victims
earlier that day. Police had also identified Paris as a suspect in the double homicide.
       {¶ 3} Vincent turned himself into police on August 8, 2012. While in jail, Mariah
spoke with Vincent by phone and visited him on several occasions. At times Mariah was
accompanied to the jail by either appellant or Damonte. Mariah also continued to spend
time with Damonte and Paris at appellant's home after Vincent's arrest.
       {¶ 4} On August 15, 2012, Damonte called and invited Mariah to appellant's house
to smoke marijuana with him and Paris. At the time, Damonte and Paris were with
appellant, Jasmine, and Toni, planning an assault on Mariah. Mariah arrived at appellant's
house before the others and waited in her car until they arrived. When appellant and the
others arrived, Mariah exited her car and went onto the porch with Damonte and Paris.
While Mariah waited to go inside the house, appellant came onto the porch and punched
Mariah in the face. Mariah testified that as appellant hit her, appellant stated she had been
"running her mouth" about Vincent's case. (Tr. Vol. I, 160.)
       {¶ 5} After appellant hit Mariah, Jasmine, Toni, Damonte, and Paris each attacked
Mariah. Eventually, Mariah escaped and ran to a nearby gas station. While Mariah was
running toward the gas station, Jasmine smashed in Mariah's car windows with a large
rock. Mariah sustained multiple abrasions and bruises as a result of the assault.
       {¶ 6} On August 16, 2012, the police arrested Paris in connection with the double
homicide and seized a cell phone containing several videos. Columbus Police Detective
Robert Connor, Jr., obtained a search warrant and recovered data files from the phone,
including five videos dated August 15, 2012. The state played portions of the videos at trial.
The videos revealed appellant and the others involved in Mariah's assault in a vehicle
discussing Mariah and planning to attack her for talking about Vincent's criminal case.
       {¶ 7} The videos also revealed appellant stating multiple times that Mariah
"know[s] too much" about Vincent's criminal case. (Tr. Vol. I, 106.) During the recorded
conversation, the vehicle's occupants were concerned that Mariah would "rat" regarding
what she knew about the double homicide. (Tr. Vol. I, 160.) They expressed concerns she
"might be recording everything," including her phone calls with Vincent. (Tr. Vol. I, 109.)
Appellant also inquired whether Mariah had been discussing what happened inside the
No. 14AP-187                                                                          3

house at the time of the homicides. At one point, the group exchanged the following
dialogue regarding information Mariah had about the homicides:
               So who [Mariah] say – who [Mariah] tell that he was on –
               (inaudible) – snitching on.

               No. [Mariah] ain't tell me nobody's name. She just said that –
               –

               [Mariah]'s saying like what happened in the house? Like, she
               said this, this happened, this happened?

               [Mariah] say he was in the bathroom and his people – –

               She talking too much.

               ***
               I'm whoop her ass.
(Tr. Vol. I, 97.)

       {¶ 8} After hearing the audio at trial, Toni Long testified she recalled the
conversation and stated that "[b]asically, Mariah had told me everything." (Tr. Vol. II,
228.) Toni also confirmed that appellant planned the attack on Mariah because she "was
running her mouth about [Vincent's] case." (Tr. Vol. II, 257.)
       {¶ 9} After the state rested its case, appellant's counsel moved for a judgment of
acquittal pursuant to Crim.R. 29 as to the witness intimidation charge. The trial court
denied appellant's motion.     The jury convicted appellant of one count of assault, in
violation of R.C. 2903.13, and one count of intimidation of a crime victim or witness, in
violation R.C. 2921.04. Appellant appealed that decision to this court on March 5, 2014
with respect to the witness intimidation count only.
II. Assignment of Error

               The trial court erred in denying Defendant's Criminal Rule 29
               Motion for Acquittal of the Witness Intimidation charge
               because insufficient evidence existed to show that [Mariah]
               was a "witness" at the time of the assault. Alternatively, the
               Witness Intimidation conviction was against the manifest
               weight of the evidence.
No. 14AP-187                                                                              4

III. Discussion

       {¶ 10} In her sole assignment of error, appellant contends the trial court erred in
denying her motion for acquittal under Crim.R. 29. Specifically, appellant asserts the state
presented insufficient evidence to establish that Mariah was a "witness" as that term is
defined in R.C. 2921.04. In the alternative, appellant argues her conviction for witness
intimidation was against the manifest weight of the evidence. We disagree with both
arguments.
       {¶ 11} Crim.R. 29(A) provides that a trial court, "on motion of a defendant or on its
own motion, after the evidence on either side is closed, shall order the entry of a judgment
of acquittal of one or more offenses * * * if the evidence is insufficient to sustain a
conviction of such offense or offenses." The standard of review for the denial of a Crim.R.
29 motion is the same as the standard for sufficiency of the evidence review. State v.
Fugate, 10th Dist. No. 12AP-194, 2013-Ohio-79, ¶ 5, citing State v. Turner, 10th Dist. No.
04AP-364, 2004-Ohio-6609, ¶ 8, citing State v. Ready, 143 Ohio App.3d 748 (11th
Dist.2001).
       {¶ 12} Whether there is legally sufficient evidence to sustain a verdict is a question
of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Sufficiency is a test of
adequacy.     Id.   The relevant inquiry for an appellate court is whether the evidence
presented, when viewed in a light most favorable to the prosecution, would allow any
rational trier of fact to find the essential elements of the crime proven beyond a reasonable
doubt. State v. Mahone, 10th Dist. No. 12AP-545, 2014-Ohio-1251, ¶ 38, citing State v.
Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, ¶ 37.
       {¶ 13} Appellant was convicted of one count of intimidation of a witness. R.C.
2921.04 states, in part:
               (A) [N]o person shall knowingly attempt to intimidate a
               witness to a criminal or delinquent act by reason of the person
               being a witness to that act.

               (B) No person, knowingly and by force or by unlawful threat of
               harm to any person or property or by unlawful threat to
               commit any offense or calumny against any person, shall
               attempt to influence, intimidate, or hinder any of the
               following persons:
No. 14AP-187                                                                              5

               ***

               (2) A witness to a criminal or delinquent act by reason of the
               person being a witness to that act;

               ***

               (E) As used in this section, "witness" means any person
               who has or claims to have knowledge concerning a
               fact or facts concerning a criminal or delinquent act,
               whether or not criminal or delinquent child charges
               are actually filed.

(Emphasis added.)

       {¶ 14} Appellant argues that because Mariah claimed at trial that she did not have
information related to the homicides, she cannot be a witness. We disagree. Mariah's
denial of any knowledge of facts concerning the homicides was contradicted by the
evidence presented at trial. The evidence showed Mariah spent time with the homicide
victims at their house just prior to the homicides. Police charged Mariah's boyfriend at the
time, Vincent, with the double homicide. Further, Mariah spoke with Vincent both in
person at the jail and by phone after he was arrested. The video presented at trial revealed
the occupants of appellant's vehicle discussing that Mariah may have mentioned
information related to a bathroom at the scene of the double homicide. At trial, Detective
Connor testified that, during the investigation of the homicides, allegations arose involving
the bathroom at the scene.      Further, Toni testified at trial that Mariah had, indeed,
discussed facts Vincent told her about the homicide case.
       {¶ 15} The evidence at trial established that Mariah was assaulted because of her
knowledge of Vincent's case. After Mariah disclosed to Toni certain facts regarding the
homicides, Toni told her sister, Jasmine, that Mariah had revealed information to her
regarding Vincent's case. Jasmine then told appellant that Mariah had been discussing
facts about her son Vincent's case. After hearing that Mariah was discussing her son's case,
appellant became upset and said she wanted to "whoop [Mariah's] ass." (Tr. Vol. II, 216.)
Toni's testimony supported Mariah's testimony that as appellant hit Mariah, appellant
accused Mariah of discussing her son's criminal case. Specifically, Toni testified that
No. 14AP-187                                                                                  6

appellant "walked up to Mariah said, Bitch, you running your mouth about my son's case."
(Tr. Vol. II, 223.)
       {¶ 16} Based on the testimony presented at trial, a rational juror, who is in the best
position to determine the credibility of both Mariah and Toni, could conclude that Mariah
had knowledge of facts about Vincent's case even though she denied such knowledge,
thereby making her a "witness" as that term is defined in R.C. 2921.04(E). Furthermore,
the audio recordings presented at trial showed appellant and the others in appellant's car
discussing attacking Mariah because of what she knew about Vincent's case. This evidence,
along with the testimony from Mariah and Toni describing appellant's assault on Mariah
was sufficient to prove appellant acted knowingly and by force to influence, intimidate or
hinder Mariah in her capacity as a witness to facts concerning a criminal act. Therefore,
legally sufficient evidence supported appellant's conviction for witness intimidation.
Accordingly, the trial court did not err in denying appellant's Crim.R. 29 motion.
       {¶ 17} Because we conclude there was sufficient evidence to sustain appellant's
witness intimidation conviction, we must next determine whether that conviction was
against the manifest weight of the evidence. "While sufficiency of the evidence is a test of
adequacy regarding whether the evidence is legally sufficient to support the verdict as a
matter of law, the criminal manifest weight of the evidence standard addresses the
evidence's effect of inducing belief." State v. Cassell, 10th Dist. No. 08AP-1093, 2010-
Ohio-1881, ¶ 38, citing State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, ¶ 25, citing
Thompkins at 386-87. When addressing a manifest weight argument, an appellate court
engages in a limited weighing of the evidence to determine whether sufficient competent
and credible evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-
1201, 2010-Ohio-4738, ¶ 32, citing Thompkins at 387.
       {¶ 18} When addressing a manifest weight challenge, an appellate court "may not
merely substitute its view for that of the trier of fact, but must review the entire record,
weigh the evidence and all reasonable inferences, consider the credibility of witnesses, and
determine whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
and created such a manifest miscarriage of justice that the conviction must be reversed and
a new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387. An appellate court should reserve reversal of a conviction as being
No. 14AP-187                                                                            7

against the manifest weight of the evidence for only the most " 'exceptional case in which
the evidence weighs heavily against the conviction.' " Thompkins at 387, quoting State v.
Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983).
       {¶ 19} As discussed above, the weight of the evidence presented at trial
demonstrates the jury did not lose its way in finding appellant guilty of witness
intimidation.   The state presented evidence establishing appellant assaulted Mariah
because Mariah knew facts about Vincent's criminal case and appellant was concerned
Mariah was "talking too much." In the lengthy audio recording presented at trial, appellant
stated numerous times that Mariah "knew too much" and that was appellant's motivation
for assaulting Mariah.      Additionally, Toni testified that Mariah told her Vincent
communicated facts to Mariah about the homicides. Mariah also admitted she was at the
murder scene a short time before the crimes occurred.
       {¶ 20} Further, the evidence and testimony established Mariah learned of facts
regarding the homicides despite her denial of the same. When convictions are based in a
large part on the testimony of an individual, the trier of fact is in the best position to
determine a witness's credibility and is free to believe or disbelieve any or all of the
testimony. State v. Thompson, 10th Dist. No. 07AP-491, 2008-Ohio-2017, ¶ 35. Therefore,
the fact Mariah testified she was unware of any facts regarding the homicides does not
remove her from the statutory definition of a witness.
       {¶ 21} After a thorough review of the entire record, we find the state presented
sufficient evidence to support appellant's conviction for witness intimidation and the
conviction was not against the manifest weight of the evidence. We, therefore, overrule
appellant's sole assignment of error.
IV. Conclusion
       {¶ 22} We conclude appellant's conviction for witness intimidation was supported
by legally sufficient evidence and was not against the manifest weight of the evidence.
Accordingly, we overrule appellant's assignment of error and affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.

                             BROWN and KLATT, JJ., concur.

                                              ______